Citation Nr: 0945616	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, 
Michigan


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Lapeer Regional Hospital on June 6, 2006.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 2006 decision of the VA Medical 
Center in Ann Arbor, Michigan which denied entitlement to 
payment or reimbursement of the cost of unauthorized medical 
services provided to the Veteran by Lapeer Regional Hospital 
on June 6, 2006.   


FINDINGS OF FACT

1.  The Veteran is not service connected for any condition.  
He does not participate in a rehabilitation program.  He is 
an enrolled participant in the VA healthcare system, and 
according to VA records he had received VA healthcare 
services in the 24 months prior to June 2006.

2.  The Veteran received emergency medical care from the 
Lapeer Regional Hospital on June 6, 2006.

3.  Due to the emergent nature of the Veteran's condition, VA 
care was not feasibly available at the time the Veteran 
received medical care from the Lapeer Regional Hospital on 
June 6, 2006.

4.  The Veteran has been held financially liable for the 
costs of care and an alternate payor (such as insurance or 
through worker's compensation) is not available.





CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by Lapeer Regional 
Hospital on June 6, 2006 have been met.  38 U.S.C.A. §§ 1703, 
1725 (West 2002); 38 C.F.R. § 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement of unauthorized medical 
care provided to him at the Lapeer Regional Hospital on June 
6, 2006.  

In the interest of clarity, the Board will consider certain 
preliminary matters.  The Board will then address the issue 
on appeal and render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

However, the provisions of the VCAA are not applicable in 
cases, such as this, in which the sole issue is reimbursement 
of medical expenses under Chapter 17.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  This is 
because a request for reimbursement is a not claim for a 
benefit as contemplated by 38 U.S.C. §§ 5100 et seq. Cf. 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, 
as the Board is granting the Veteran's claim, any absence of 
VCAA notice is considered moot.

The Board further observes that the Veteran has been accorded 
due process.  All records pertaining to the hospitalization 
at issue are of record.  The Veteran has argued the specific 
merits of the case and correctly identified the necessary 
elements to establish the claim.  The Veteran has retained 
the services of a representative.  He has not requested a 
Board hearing.

Relevant law and regulations

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2009); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); see also Zimick, supra.

The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, a 
veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009).

All of these criteria must be met.  See Melson v. Derwinski, 
1 Vet. App. 334 (1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met; Cf. Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].  In 
other words, failure to satisfy any of the criteria precludes 
VA from paying unauthorized medical expenses incurred at a 
private facility.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. 
§ 1703(a) (West 2002).  If not authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; 
see also Hennessey v. Brown, 
7 Vet. App. 143 (1994).

The Veteran is seeking entitlement to reimbursement for 
medical care rendered to him by the Lapeer Regional Hospital 
on June 6, 2006.  It is undisputed that this facility is not 
affiliated with VA.  The Veteran has not argued, nor does the 
evidence suggest, that prior authorization for his medical 
treatment on June 6, 2006 was obtained.  

The Veteran does not meet any of the criteria listed in 38 
U.S.C.A. § 1728(a), nor does he so contend.  Rather, he has 
specifically asserted that he is entitled to reimbursement of 
unauthorized non-VA emergency treatment under the provisions 
of the Veterans Millennium Healthcare and Benefits Act.  See 
the Veteran's notice of disagreement (NOD) dated October 
2006.   The Board has therefore considered the Veteran's 
claim under 38 U.S.C.A. § 1725.  For the reasons set forth 
below, has determined that all the requisite criteria have 
been met.

Beginning with criteria (a), it is undisputed that the non-VA 
medical services were provided to the Veteran at a hospital 
emergency department.  As such, the first criteria are 
satisfied.

As to criteria (b), the evidence of record clearly shows that 
the Veteran was treated for a condition on June 6, 2006 of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  Specifically, 
the evidence demonstrates that the Veteran was treated at his 
home by both the local Fire Chief and an emergency medical 
technician [EMT].  Statements from the Fire Chief and the EMT 
are contained in the Veteran's claims folder.  These 
statements indicate that the Veteran was experiencing 
diarrhea and vomiting, complaining of an "excruciating 
headache," and had blood pressure of 190/92.  He had already 
taken an extra dose of his hypertension medication with no 
relief.  Both the Fire Chief and the EMT stated that they 
believed the Veteran should be transported to an emergency 
room.  Because the local ambulance was unavailable, the Fire 
Chief transported the Veteran to the emergency room in his 
vehicle.  See the statements of K.J. and L.B. dated April 
2007.  Accordingly, the evidence shows that the Veteran was 
treated by two emergency professionals on June 6, 2006, both 
of whom felt that the Veteran required emergency treatment.  
Therefore, criteria (b) are satisfied.

Moving to criteria (c), feasible availability of VA care, the 
Board notes that the March 2007 SOC determined that VA care 
was feasibly available.  This determination appears to have 
been based the fact the closest emergency VA medical facility 
was located in Saginaw, Michigan, which is approximately 
fifty-five miles from the Veteran's home.  The VAMC 
apparently reasoned that because Veteran's headache 
originally began at 8 A.M. and he did not arrive at the 
Lapeer Regional Hospital emergency room until 2:20 P.M., the 
Veteran should have been able to seek treatment at the 
nearest VA facility during that period of time.  See the SOC 
dated March 2007; see also the VAMC decision dated September 
2006.

The Board recognizes that given the one-hour proximity of the 
VA facility in Saginaw, Michigan, the Veteran would likely 
have been able to seek treatment at that facility if he drove 
directly to the facility at 8 A.M.  However, as detailed 
above, the evidence of record supports the Veteran's 
contention of deteriorating symptoms over the course of the 
day, which necessitated emergency treatment, therefore making 
VA treatment feasibly unavailable.  

Critically, the Veteran's statements demonstrate that his 
headache, which began at 
8 A.M., worsened in severity during the course of the 
morning.  He further stated that his symptoms progressed to 
the point where his blood pressure was high and he was 
experiencing acute nausea and vomiting.  See the Veteran's 
NOD dated October 2006.  By the time the Fire Chief and EMT 
arrived, the Veteran's symptoms had become severe to the 
point of requiring emergency treatment.  

The record on appeal further demonstrates that when the 
Veteran arrived at the hospital, his blood pressure remained 
high at 181/101.  He was started on an intravenous drip, was 
given an electrocardiogram (EKG), and was put on a cardiac 
monitor.  With medical attention, the Veteran's vital signs 
stabilized and he was discharged that evening.  His diagnosis 
at discharge was acute hypertensive emergency with acute 
nausea and vomiting.  See the Lapeer Regional Hospital 
treatment records dated June 6, 2006.  

Therefore, the evidence demonstrates that the Veteran was 
experiencing a medical emergency based upon rapidly 
deteriorating symptoms.  The distance to the VA facility was 
feasibly unavailable due to the emergent nature of the 
Veteran's medical condition, the seriousness of which is 
corroborated by the statements of the Fire Chief and the EMT, 
as well as Lapeer Regional Hospital records.  The Board 
accordingly finds that the evidence of record demonstrates 
that due to the emergent circumstances of the Veteran's 
deteriorating medical condition and the distance to the VA 
medical facility, VA care was not feasibly available to the 
Veteran on June 6, 2006.

As the Veteran did not seek treatment at Lapeer Regional 
Hospital beyond the initial emergency evaluation and 
treatment, the considerations under criteria (d) are moot.  

Turning to criteria (e), in September 2006, the VAMC in Ann 
Arbor issued a determination that the Veteran was enrolled in 
VA healthcare and had received treatment at a VA facility 
within the preceding 24 months.  Therefore, this criterion is 
also met.  

Further, the Veteran has presented statements and hospital 
records to the effect that he does not have other insurance 
which could be used to pay these expenses.  See the Veteran's 
NOD dated October 2006; see also VA Medical Bill Claim Review 
dated August 2006.  As such, the Veteran is financially 
liable to Lapeer Regional Hospital.  Additionally, there is 
no evidence to suggest that the Veteran's headache and/or 
other hypertensive symptomatology were not the result of a 
workplace accident or injury.  See the VA Medical Bill Claim 
Review dated August 2006.  

As noted above, the Veteran is not eligible for reimbursement 
under 38 U.S.C.A. 
§ 1728.  The criteria set forth in paragraphs (f) through (i) 
have therefore been met.

Based on this record, the Board finds that the evidence 
supports reimbursement or payment for the unauthorized 
private medical care that the Veteran received on June 6, 
2006 from Lapeer Regional Hospital under the provisions of 38 
U.S.C.A. § 1725.  The appeal is therefore allowed.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the Veteran by 
Lapeer Regional Hospital on June 6, 2006 is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


